L    c




           TEEIS ATJXBRNEY                GENERAL
                       OF     TEXAS




Honorable Charles H. Bolton         Opinion No. M-147
County Attorney
Bosque County Courthouse            Re:   Whether it is a violation
Meridian, Texas 76665                     of the law to take fish
                                          from the waters in
                                          those counties within the
                                          Possum Kingdom Regulatory
                                          District with the hands
Dear Mr. Bolton:                          only.
     You have requested our opinion as to the legality of a
practice whereby fish are taken from the waters within the
counties situated in the Possum Xingdom Regulatory District by
use of the hands alone.
     Article 927, Vernon's Penal Code, sets forth the general
means and manner by which fish may be lawfully taken from fresh
waters in this State.
     This office recently held in Opinion No. M-10 (January 19,
1967) that Article 927 does not prohibit the taking of fish using
only the hands to do so; however, that opinion was specifically
limited to the construction of Article 927 alone, and did not
consider local and special laws which govern fishing in speci-
fied counties or areas.
     Article 9783-1, Vernon's Penal Code (effective September
1, 1967), codifies all previous Acts of the Legislature of a
similar nature into a single "Uniform Wildlife Regulatory
Act" concerning the counties and areas designated therein and
repeals all General and Special laws in conflict therewith.
Acts 60th Leg., R.S., 1967, ch. 730, p. 1959.
     Section 2 of Article 9783-l grants wildlife regulatory
authority in said counties to The Parks and Wildlife Commission
and provides, in part, that:



                            -685-
Honorable Charles H. Bolton, Page 2 (M-147)


    "It shall also, by proclamation, rule or regulation,
    from time to time, provide the means and the
    method and the place and the manner In which such
    w?rarrfe resources may be lawfully taken, . . .'I
    mphasis   added.)
     The right of the Legislature thus to confer upon or dele-
gate to executive or administrative bodies, in the exercising
of the State's police power, the authority to prescribe rules
and regulations, which shall have the force of laws, has been
upheld. Williams v. State, 176 s.w.Zd 177 (Tex.Crim. 1943).
     On September 27, 1967, the Parks and Wildlife Commission
adopted Possum Kin dom Hunting, Fishing c_
                                        and Trapping Proclamation
No.
--  G-21m-     n?--
     Pertinent sections of Proclamation No. G-21 read as
follows:
     "1.01   Application.
             This proclamation applies to all the game birds,
     game animals, fur-bearing animals of all kinds, alligators,
     fish and other aquatic life and marine animals of all kinds
     in the Possum Kingdom Regulatory District which for these
     purposes shall consist of the following counties:
     Archer, Baylor, Bosque, Brown, Callahan, Clay, Coleman,
     Comanche, Cooke, Dallas, Denton, Eastland, Ellis, Erath,
     Hamilton, Hill, Hood, Jack, Johnson, Mills, Montague,
     Palo Pinto, Parker, Shackelford, Somervell, Stephens,
     Tarrant, Throckmorton, Wichita, Wilbarger, Wise, and
     you%, except that no part of this proclamation shall
     apply to fishing in Lake Texoma which is regulated by
     the Lake Texoma Fishing Proclamation.
     "1.02   Authority.
             This proclamation is issued pursuant to Article
     9783-1, V.A.P.C.
     "1.03   Effective   Date.

             This proclamation shall be effective on and after
     the fifteenth (15th) day after adoption by the Parks and
     Wildlife Commission until amended, revoked, or modified.

                                 -686-
Honorable Charles H. Bolton, Page 38(M-,l47)


     "1.08     Rough Fish Contracts and Management Practices.
             Taking or attempting to take any fish or game
     in the above named counties by any means other than as
     hereinafter set ,forthshall be unlawful, except under
  ~. the ,fishmanagement contracts with the Parks and Wild-
     life Department for removal of rough fish, as provided
     in Article 405Oc, V.C.S. However, none of this proclamation
     shall apply to the Parks and Wildlife Department of
     Texas, its agents oreemployees,when in the course,
     acts, or procedures of conservation, removal of rough
     fish or other practices deemed by said Department to
     be in the best interest of game and fish culture and
     the preservation of the sports of hunting and fishing.
     “7.04     Means and
                     -   Methods.
             It is unlawful to take.or attempt to take any
     fish by any means or method exce t as specifically
             in this section." (Hmp
     allowed --                  --+*--
                                     asrs added.)
     This is followed by an enumeration of the allowable means
or methods of taking fish by describing the number of hooks,
types of equipment, seines or traps that may be used.
     Taking fish by use of the hands is not specifically
enumerated by Proclamation No. G-21 as an allowable means or
method to take or attempt to take fish.
     Therefore, pursuant to the rule making power vested
in the Parks and Wildlife Commission by Section 2 of Article
9783-1, and the promulgation of Section 7.04 of Proclamation
No. G-21, 1967-68 as amended September, 1967, such taking
of fish by this means or method in the counties within the
Possum Kingdom Regulatory District is unlawful.
                             SUMMARY
             It is a violation of the law to take
             fish from the waters in those counties
             within the Possum Kingdom Regulatory
             District by use of the hands alone.

                              -687-
Honorable Charles H. Bolton, Page'4 (M-147)


                                      truly yours,

                                           t2izkze
                                          C. MARTIN
                                      ney General of Texas

Prepared by Jo Betsy Lewallen and
Monroe Clayton, Assistant Attorneys
General

APPROVED:
OPINION COMMITTEE:
Hawthorne Phillips, Chairman
Kerns Taylor, Co-Chairman
W. V. Geppert
Arthur Skibell
Roland D. Green
John Banks
STAFF LEGAL ASSISTANT
A. J. CARUBBI, JR.




                          -688-